PER CURIAM.
Beverly A. Claiborne, Jr., appeals the district court’s order denying his motion to dismiss the indictment on grounds of double jeopardy. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Claiborne, 92 F.Supp.2d 503 (E.D.Va.2000).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court’s order is marked as "filed” on April 14, 2000, the district court’s records show that it was entered on the docket sheet on April 17, 2000. Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is the date that the order was physically entered on the docket sheet that we take as the effective date of the district court's decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.1986).